DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed 07/28/2021, with respect to claims 1-21 have been fully considered and are persuasive.  The rejections of claims 1-21 have been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4-21, and 25-27 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 (currently amended) recites:
A computerized method of calculating location-specific weather data, the computerized method comprising: 
receiving, by a communications interface in electronic communication with a first data sourc
pre-processing, with at least one processor, the radio frequency link data, thereby producing pre-processed radio frequency link attenuation data having an attenuation measurement corresponding to the signal attenuation measurement and a link geolocation corresponding to the at least one link location identifier; 
providing, with the at least one processor, the pre-processed radio frequency link attenuation data to a first data store, the first data store storing the pre-processed radio frequency link attenuation data; and 
processing, on a schedule with the at least one processor, the pre-processed radio frequency link attenuation data using a predefined data transform, the predefined data transform calculating first location-specific weather data based on the pre-processed radio frequency link attenuation data and the link geolocation,
wherein pre-processing of the radio frequency link data and processing of the pre- processed radio frequency link attenuation data include associating the pre-processed radio frequency link attenuation data with a cadence instance Mi of a cadence cycle comprising a series of repeating cadence instances configured to asynchronously collect radio frequency link data and pre-process the collected radio frequency link data into weather parameter data, the cadence cycle having a time delay between cadence instances.

Giuli et al. ("Tomographic Reconstruction of Rainfall Fields through Microwave Attenuation Measurements", American Meteorological Society, 1 September 1991, p. 1323-1340), hereinafter “Giuli”, is now considered, by the Examiner, to be the closest prior art of record.

Regarding Claim 1, Giuli teaches a computerized method of calculating location-specific weather data, the computerized method comprising: 
receiving, by a communications interface in electronic communication with a first data sourcfrequency link endpoints (Giuli p. 1324, col. 1: lines 7-17, The monitoring system is composed by a series of microwave transmitters and receivers arranged inside an area, so that the electromagnetic wave attenuation due to rain is measured and recorded along different propagation paths. Collected data can provide a sufficiently accurate evaluation of the mean rainfall rate at ground over the monitored area; also see p. 1326, col. 1: lines 54-56, (i) multiple simultaneous or short-time measurement of path-integrated attenuation over multiple links displaced inside the monitored area;); 
pre-processing, with at least one processor, the radio frequency link data, thereby producing pre-processed radio frequency link attenuation data having an attenuation measurement corresponding to the signal attenuation measurement and a link geolocation corresponding to the at least one link location identifier (Giuli p. 1326, col. 2: lines 1-3, (ii) tomographic reconstruction of the specific attenuation two-dimensional field inside the same area from the aforementioned measurements;); 
providing, with the at least one processor, the pre-processed radio frequency link attenuation data to a first data store, the first data store storing the pre-processed radio frequency link attenuation data (Giuli’s disclosed method inherently requires a first data store for at least storing intermediate computational results); and 
processing, on a schedule with the at least one processor, the pre-processed radio frequency link attenuation data using a predefined data transform, the predefined data transform calculating first location-specific weather data based on the pre-processed radio frequency link attenuation data and the link geolocation (Giuli p. 1326, col. 2: lines 4-6, (iii) exploitation of the K-R relationship to transform the reconstructed specific attenuation field into the estimated rainfall intensity two-dimensional field;).
 wherein pre-processing of the radio frequency link data and processing of the pre- processed radio frequency link attenuation data include associating the pre-processed radio frequency link attenuation data with a cadence instance Mi of a cadence cycle comprising a series of repeating cadence instances configured to asynchronously collect radio frequency link data and pre-process the collected radio frequency link data into weather parameter data, the cadence cycle having a time delay between cadence instances.

Claim 20 is an analogous system claim to claim 1, and is therefore allowed for similar reasoning.

Claims 2 and 4-19, are allowed by virtue of their dependence on claim 1, while claims 21 and 25-27 are allowed due to their dependence on claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        11/02/2021

/DANIEL R MILLER/Primary Examiner, Art Unit 2863